In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-512 CR

____________________


RAYMOND FONTENOT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court 
Jefferson County, Texas

Trial Cause No. 93625




MEMORANDUM OPINION
	We have before the Court a request from the appellant, Raymond Fontenot, to
withdraw his appeal.  See Tex. R. App. P. 42.2.  A request to dismiss the appeal is signed by
appellant personally and joined by counsel of record.  No opinion has issued in this appeal. 
The motion is granted, and the appeal is therefore dismissed. 
	APPEAL DISMISSED. 
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Opinion Delivered March 12, 2008
Do not publish
Before McKeithen, C.J., Kreger and Horton, JJ.